Citation Nr: 0409302	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of disability compensation at the 100 
percent rate pursuant to 38 C.F.R. § 4.30 for the period 
October 5 to October 31, 2001.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1981.

This appeal is from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran testified at a hearing before the undersigned in 
June 2003.  See 38 U.S.C.A. § 7107 (West 2002). With 
assistance of his representative, he clarified that his 
appeal sought disability compensation at the 100 percent rate 
for the period October 5, 2001, through October 31, 2001.  He 
testified that he had received compensation at the 100 
percent rate for the month of November 2001, and that he had 
resumed work December 3, 2001.  He stated he did not seek 
compensation at the 100 percent rate for convalescence for 
any date after November 30, 2001.  Consequently, the issue 
initially adjudicated as entitlement to an extension of 
benefits is restyled consistent with the actual matter at 
issue.


FINDINGS OF FACT

1.  The veteran had surgery on his service-connected right 
shoulder on October 5, 2001.

2.  The veteran convalesced from October 5, 2001, until he 
resumed work on December 3, 2001.

3.  A November 2001 rating decision found the veteran 
entitled under 38 C.F.R. § 4.30 to a temporary total rating 
for convalescence from the right shoulder surgery effective 
October 5 through November 30, 2001.

4.  VA paid the veteran an increased award of compensation 
for convalescence from the October 2001 surgery commencing 
the first day of the month following the month in which the 
increased award became effective through November 30, 2001.


CONCLUSIONS OF LAW

1.  Payment of disability compensation for convalescence at 
the 100 percent rate under 38 C.F.R. § 4.30 is payment of an 
increased award of compensation.  38 U.S.C.A. § 5111(a) (West 
2002); 38 C.F.R. § 3.31(a) (2003).

2.  VA is only authorized to pay the veteran disability 
compensation at the 100 percent rate for convalescence from 
the surgery of October 5, 2001, beginning November 1, 2001.  
38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 (2003).

3.  The veteran's application for payment of disability 
compensation at the 100 percent rate for the period October 5 
through October 31, 2001, seeks a benefit not authorized by 
law.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, regarding application to this case of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), "because the law as mandated by 
statute, and not the evidence, is dispositive of this claim, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  The veteran does not dispute any material 
facts in this case.

Review of the July 2002 statement of the case and the 
transcript of the June 2003 hearing reveals that the veteran 
and his representative were well informed of the laws and 
regulations pertinent to the matter actually of concern in 
his appeal.  He spoke to these matters at his hearing and 
made an informed request that the Board decide his appeal 
consistent with his actual claim.  VA General Counsel has 
ruled that the Board may address arguments and subissues in 
an appeal that the agency of original jurisdiction did not if 
that can be done without prejudice to the appellant.  
VAOPGCPREC 16-92.  The United States Court of Appeals for 
Veterans Claims has ruled that the Board may address such 
arguments and subissues if consideration of the factors for 
determining prejudice set forth in VA General Counsel 
precedent opinion 16-92 reveals there is no prejudice to the 
appellant to do so.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).

The matter at issue is the time for which the veteran may 
receive payment of disability compensation at the 100 percent 
rate based on surgical convalescence.  It is a subissue of 
the issue decided by the agency of original jurisdiction.  
Whereas the veteran and his representative were fully 
informed of the distinction between the RO's adjudication and 
the specific subissue he wishes the Board to decide, and he 
availed himself of the opportunity to testify on the 
subissue, he has had due process in this case.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 3.103 (2003).  
The Board may now decide the issue as stated above without 
prejudice to the veteran without remanding the matter to the 
RO.

Statute provides

Notwithstanding section 5110 of this 
title or any other provision of law and 
except as provided in subsection (c) of 
this section, payment of monetary 
benefits based on an award or an 
increased award of compensation . . . may 
not be made to an individual for any 
period before the first day of the 
calendar month following the month in 
which the award or increased award became 
effective as provided under section 5110 
of this title or such other provision of 
law.

38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 (2003) 
(implementing section 5111).  The exception to the general 
rule in section 5111(a) providing for payment of a temporary 
increase in compensation the first day of the month in which 
treatment occurred if the treatment began and ended within 
the same calendar month does not apply in this case.  
38 U.S.C.A. § 5111(c)(2) (2002).  This exception does not 
apply in this case, because the veteran's treatment began in 
October 2001 and continued in November 2001.

The veteran had surgery on his right shoulder on October 5, 
2001, due to service-connected disability of that shoulder.  
On October 9, 2001, he filed an informal claim; see 38 C.F.R. 
§ 3.155(a) (2003), for a temporary total rating based on that 
surgery.

Regulation provides for payment of a total disability rating 
(100 percent), effective the date of hospital admission or 
outpatient treatment, for a period of 1, 2, or 3 months, if 
treatment of a service-connected disability resulted in 
surgery necessitating at least one month of convalescence.  
38 C.F.R. § 4.30 (2003).

The RO found in November 2001 that the veteran was entitled 
to the temporary total rating for convalescence from his 
surgery effective October 5, 2001, the date of the surgery.  
Pursuant to 38 U.S.C.A. § 5111(a) and 38 C.F.R. § 3.31, VA 
increased his disability rating to the 100 percent rate and 
paid the award on or about November 1, 2001, for the period 
November 1 through November 30, 2001, resuming payment at the 
previous rate effective December 1, 2001.

The payment of the 100 percent disability compensation award 
only for November 2001 despite the effective date of 
entitlement of October 5, 2001, was exactly as mandated by 
statute.  38 U.S.C.A. § 5111(a) (2002).  While it is 
understandable that the veteran feels entitled to 
compensation at the 100 percent rate for his entire 
convalescence, commencing October 5, 2001, VA is not 
authorized to pay money from the United States Treasury 
except as authorized by statute.  Office of Personnel 
Management v. Richmond, 496 U.S. 414, S.Ct. 2465 (1990).

The veteran seeks a benefit not provided by law.  Such claims 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

Entitlement to payment of disability compensation at the 100 
percent rate pursuant to 38 C.F.R. § 4.30 for the period 
October 5 to October 31, 2001, is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



